Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 10-14, and 20  have been amended.  Claims 1-20, as filed 06/13/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The replacement drawings dated 06/13/2022 are accepted. 
Regarding the rejection under 35 USC 101, Applicant argues (pages 9-10 of the Remarks dated 06/13/2022) that the amended claims are directed to a practical application because they are directed to rendering and displaying user interfaces, not to “organizing human behavior”. This argument is not persuasive. The limitations of the instant claim 1 display a user interface to in part (emphasis added) “identify, in the database, a transaction history associated with the second user; determine, based on the contact information and the transaction history, a transaction request; and send, via the first communication interface to a payment server, the transaction request; and the payment server comprising at least one second processor, a second communication interface communicatively coupled to the at least one second processor, and a second memory storing second computer-readable instructions that, when executed by the at least one second processor, cause the payment server to: receive, via the second communication interface, the transaction request.”
Further regarding the rejection under 35 USC 101, Applicant argues (pages 10-11 of the Remarks) that the instant claims integrate any alleged abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has evaluated the inventive concept, both individually and in combination. What is asserted by Applicant is not an improvement to the functioning of a computer, a telephone, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of using transaction history data to send a payment request, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 103, Applicant argues (pages 13-15 of the Remarks) that  the cited references do not teach or suggest: “determine, during an ongoing call with a second user, contact information associated with the second user."; "determine, based on the determined contact information associated with the second user, whether information associated with the second user is stored in a database,"; "responsive to determining that the information associated with the second user is not stored in the database, during the ongoing call, render and display a first user interface including a first plurality of selectable options," and "responsive to determining that the information associated with the second user is stored in the database: during the ongoing call, render and display a second user interface, different from the first user interface and including a second plurality of selectable options, the second plurality of selectable options including at least one selectable option not included in the first plurality of selectable options," as recited in amended claim 1.  The examiner finds this argument to be moot in view of new grounds of rejection in regards to the independent claims.

Claim Interpretation - “Associated”
The applicant has used the word “associated” throughout the claims. Claim limitations that employ this word between claim elements are given the broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Rejections - 35 USC § 101
Claim(s) 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “a system for sending and receiving a transaction request”. 
Claim 1 is directed to the abstract idea of “determining and requesting a predicted transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “determine, during an ongoing call with a second user, contact information associated with the second user; determine, based on the determined contact information associated with the second user, whether information associated with the second user is stored in a database; responsive to determining that the information associated with the second user is not stored in the database, during the ongoing call, render and display a first user interface including a first plurality of selectable options; responsive to determining that the information associated with the second user is stored in the database: during the ongoing call, render and display a second user interface, different from the first user interface and including a second plurality of selectable options, the second plurality of selectable options including at least one selectable option not included in the first plurality of selectable options; identify, in the databases a transaction history associated with the second user; determine, based on the contact information and the transaction history, a transaction request; and send, via the first communication interface to a payment …, the transaction request;  receive, via the second communication interface, the transaction request.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 11 and 20 recite the same abstract idea as claim 1.
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a mobile device including processor and communication interface, a memory, a database, and a payment server” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of determining a predicted transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining a predicted transaction using computer technology (e.g. a mobile device and a server computing system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as the type of data input, the type of data determined, and the steps of sending a confirmation message and setting a payment reminder. Claims 2 and 12: determine contact information; claims 3 and 13: display payment information; claims 4 and 14: user transaction history to determine a transaction value; claims 5 and 15: the transaction history comprises transaction values corresponding to prior transaction requests between the first user and the second user; claims 6 and 16: authenticating a user of the mobile device; claims 7 and 17: wherein the determining the payment information comprises analyzing prior communications between the first user and the second user; claims 8 and 18: the transaction request is a reminder request for a future transaction; claims 9 and 19: the transaction request is a request to process a payment; and claim 10: a confirmation message. These additional elements of the claims further the abstract idea or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining and requesting a predicted transaction .
Dependent claims 2-10 and 12-19 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190251543 (Gandhi) in view of JP 2020166644-A (Ichimura) and US 20180114127 (Cole). 

Regarding claims 1, 11, and 20, Gandhi teaches a payment processing system, the system comprising: 
a mobile device of a first user, the mobile device comprising at least one first processor, a first communication interface communicatively coupled to the at least one first processor, and a first memory storing first computer-readable instructions that, when executed by the at least one first processor, cause the mobile device to: (FIG. 4A #402; FIG. 7 #706, #712, #706; [0062-00643]) 
determine, during an ongoing call with a second user, contact information associated with the second user; (FIG. 5A #524 “caller ID”; FIG. 4B #442 “user ID”; [0049] “name”, “address book”; [0051] “automatically retrieved”) 
determine, based on the determined contact information associated with the second user, whether information associated with the second user is stored in a database; (FIG. 1 #108; [0027-0029])
responsive to determining that the information associated with the second user is not stored in the database, during the ongoing call, render and display a first user interface including a first plurality of selectable options;  (FIG. 1 #110; #112; [0027-0029])
responsive to determining that the information associated with the second user is stored in the database: (FIG. 1 #114, [0027-0029])
send, via the first communication interface to a payment server, the transaction request; and (FIG. 1 #116; [0028])
the payment server comprising at least one second processor, a second communication interface communicatively coupled to the at least one second processor, and a second memory storing second computer-readable instructions that, when executed by the at least one second processor, cause the payment server to: (FIG. 4A #470, FIG. 6 #480, #622; [0062-0064] “payment service provider server”; [0048])
receive, via the second communication interface, the transaction request. (FIG. 4A #470, FIG. 6 #480, #622; [0046]) 
a processing server having a processor, memory, and communication interface (as recited in claim 20) is taught by Gandhi ([0064]”payment service provider server”).
Gandhi does not explicitly teach, but Ichimura does teach:
identify in the database, the transaction history associated with the second user; (page 5 lines 25-30 “identify store” page 7 lines 6-8 “transaction support application”; page 7 lines 12-14 “data … user management record”; page 8 lines 7-8 “prediction model”; page 8 lines 1-6 “longitude and latitude”; page 8 lines 27-29; page 9 lines 17-31 “prediction processing of the users behavior”)
determine, based on the contact information and the transaction history, a transaction request; and (page 7 lines 5-6 “predict user behavior”; page 7 lines 10-11; page 8 lines 7-8 “prediction model”)
It would have been obvious, as of the effective filing date of the instant application, to combine the payment process during a phone call, including user identification and address, of Gandhi with the transaction behavior prediction including transaction amount and card selection of Ichimura, because Ichimura explicitly teaches the motivation (page 3 lines 22-27)  of using usage history and payment environment of the device data in order to determine card usage and payment information. See MPEP 2143.I.G.

Ghandi in view of Ichimura does not explicitly teach, but Cole does teach: 
during the ongoing call, render and display a second user interface, different from the first user interface and including a second plurality of selectable options, the second plurality of selectable options including at least one selectable option not included in the first plurality of selectable options; (FIG. 1 #114 “multi-channel cognitive resource … application”; FIG. 3 #224 “one time, immediately” “one time, …”)
It would have been obvious, as of the effective filing date of the instant application, to combine the payment process during a phone call, including user identification and address, of Gandhi and Ichimura with the multi-channel cognitive resource platform of Cole, because Cole explicitly teaches the motivation [0002] of “need for an intelligent, proactive and responsive system that facilitates execution of electronic activities in an integrated manner, and which is capable of adapting to the user's natural communication and its various modes”. See MPEP 2143.I.G.


Regarding claims 2 and 12, Gandhi, Ichimura and Cole teach the system of claim 1, and Ichimura further teaches:
wherein the first computer-readable instructions, when executed by the at least one first processor, further cause the mobile device to: determine, based on the contact information, payment information, wherein the payment information comprises at least one of: source account information, destination account information, a transaction value, and combinations thereof; wherein the transaction request comprises the payment information. ([0026-0028] “search an address book … retrieve user ID … transmit user ID to the payment handler.”) (page 9 lines 27-29 “available payment means”; page 10 lines 9-10 “descending order of possibility”)

Regarding claims 3 and 13,  Gandhi, Ichimura and Cole teach the system of claim 2, and Gandhi further teaches:
wherein the first computer-readable instructions, when executed by the at least one first processor, further cause the mobile device to: display, during the ongoing call and on a display of the mobile device, the determined payment information, wherein the sending the transaction request comprises receiving a user confirmation to send the transaction request. (FIG. 2 #210, #212, #214; FIG. 4B; [0041-0043])

Regarding claims 4 and 14, Gandhi, Ichimura and Cole teach the system of claim 2, and Ichimura further teaches:
wherein the first computer-readable instructions, when executed by the at least one first processor, further cause the mobile device to: determine, based on the transaction history, transactions between the first user and the second user; and determine, based on the transaction history, the transaction value. (page 4 lines 8-15; page 7 lines 22-25 “business partner and transaction position”; page 14 lines 17-18 “amount of the expected transaction”)

Regarding claims 5 and 15,  Gandhi, Ichimura and Cole  teach the system of claim 4, and Ichimura further teaches:
wherein the transaction history comprises transaction values corresponding to prior transaction requests between the first user and the second user. (page 4 lines 8-15; page 7 lines 22-25 “business partner and transaction position”)

Regarding claims 6 and 16,  Gandhi, Ichimura and Cole teach the system of claim 2, and Gandhi further teaches:
wherein the determining the payment information comprises authenticating a user of the mobile device based on at least one of: a password; a passcode; a biometric identity; and combinations thereof. ([0041] “password”)

Regarding claims 8 and 18,  Gandhi, Ichimura and Cole  teach the system of claim 1. Cole further teaches:
wherein the transaction request is a reminder request for a future transaction. ([0065] “remind the user to initiate…”)

Regarding claims 9 and 19, Gandhi, Ichimura and Cole teach the system of claim 1, and Ichimura further teaches:
wherein the transaction request is a request to process a payment. (page 4 lines 9-16)

Regarding claim 10, Gandhi, Ichimura and Cole teach the system of claim 1, and Gandhi further teaches:
wherein the first computer-readable instructions, when executed by the at least one first processor, causes the mobile device to: receive, from the payment server, a confirmation message indicating that a transaction corresponding to the transaction request has been processed. (FIG. 4C #452; [0053-0057]) 

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190251543 (Gandhi) in view of JP 2020166644-A (Ichimura) and US 20180114127 (Cole) and in further view of US 20180097905 (Todasco).

Regarding claims 7 and 17,  Gandhi, Ichimura and Cole teach the system of claim 2. Modified Gandhi does not explicitly teach, but Todasco does teach:
wherein the determining the payment information comprises analyzing prior communications between the first user and the second user. ([0043] “browsing history … transactions… application data requests… processed data” [0059] “preloaded dynamic data for transaction processing”)
It would have been obvious, as of the effective filing date of the instant application, to combine the transaction system of modified Ghandi with the analysis of communications of Todasco, because Todasco explicitly teaches [0002]; [0012] the motivation of using customer data to predict future actions. See MPEP 2143.I.G.



Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6519571 (Guheen) dynamic customer profile management. (1590) billing and accounting (2332) billing and metering records (2536) call center
US 10074089 (Rangaraj) Smart authentication and identification via voiceprints. 
US 10958784 (Way) Performing a custom action during call screening based on a purpose of a voice call. FIG. 1C “send $20”
US 11106515 (Fakhraie) payment reminder button FIG. 8A1
US 20170255974 (Kulkarni) context aware transaction management system. [0070] “send a reminder” button. (call, email)
US 20180114127 (Cole) Multi-channel cognitive resource platform (Same applicant)
US 20180217728 (Liu) transmit text data during voice call
US 20180335928 (Van Os) [0847] pay button [0138] contacts module 
US 10438205 (Van Os) FIG. 17A; FIG. 17B; FIG. 18;  “FIGS. 17A-17B illustrate exemplary user interfaces for initiating a payment transaction with participants of an ongoing communication using an electronic device (e.g., 100, 300) in accordance with some embodiments. The user interfaces in these figures are used to illustrate the processes described below, including the process in FIG. 18. In FIG. 17A, the device displays a user interface for a communication application that includes a user interface indicative of ongoing communication (e.g., a phone call, a text or multimedia messaging conversation 1702, an email thread) between a user of the device and one or more other participants (e.g., 1704). … The user interface for the communication application includes a payment affordance (e.g., 1706). For example, the payment affordance may indicate “Make Payment”. …determine the payment account used to initiate the payment transaction between the user and the one or more other participants. (336)  The selection specifies the default payment account to be used for payment transactions. The selection determines the default payment account that will be used for payment transaction
US 20110106736 (Aharonson) historical action data used to suggest future actions. 
US 20130159170 (Gandhi) financial transactions during a phone call. FIG. 4b
US 20170289305 (Liensberger) [0003] context- aware personal digital assistant. Determine context based on communication (phone call). [0063-0064] bill payment [0070] bill payment due date, infer future reminder and payment amount. 
US 20180096302 (Tseretopoulos) FIG. 10C incoming voice call triggers display of customer history.
US 20190172117 (Sharma) [0006] identify recurring payment transactions based on their regular occurrence in a consumer's transaction history … suggestions along with a reminder for a future payment transaction 
US 20150324900 (Starikova) [0046] click-to-call selector on a webpage or application. [0047] “Service agent module … provides information associated with a user's transaction history to the user via a graphical user interface displayed on a user device while the user is communicating with a service agent in real-time” [0061] “alert types …phone call” (Same applicant)
US 20160162905 (Singh) transaction history database
US 20180089658 (Bell) [0139] service computing device receives a phone call, then automatically modifies a user interface to display icons, identify customer profile of the incoming phone call. 
US 20190075506 (Coglan) intelligent assistant service
US 20200211065 (Govindarajulu) Predict an amount for a voluntary payment, based on transaction history.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692